Citation Nr: 0923138	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability, chest wall pain, tremors of the upper 
extremities, or muscular or neurological damage of the upper 
extremities other than tremors, due to VA surgical treatment 
in December 1998. 

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1954 to November 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In January 2009, in May 2009, and in June 2009, the Veteran 
submitted additional evidence without waiving the right to 
have the evidence initially considered by the RO.  As the 
additional evidence does not have a bearing on the issue of 
fault on the part of VA in providing the surgical treatment 
in December 1998 or on the issue of unforeseeability, the 
additional evidence need not be referred to the RO for 
initial consideration under 38 C.F.R. § 20.1304(c). 


FINDING OF FACT

The Veteran underwent VA surgery in December 998 and 
subsequently developed chest wall pain, tremors or an 
increase in pre-existing tremors of the upper extremities, 
and weakness, muscular or neurological, of the upper 
extremities, but the additional disabilities were not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA; and the additional disabilities were the ordinary risk 
of the surgical treatment provided. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability, chest wall pain, tremors of the upper 
extremities, or muscular or neurological damage of the upper 
extremities other than tremors, due to VA surgical treatment 
in December 1998 have not been met.  38 U.S.C.A. §§ 1151, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2002, in December 2002, in May 2003, 
and in February 2008.  The notice included the type of 
evidence to substantiate the claim under 38 U.S.C.A. § 1151, 
namely, evidence of additional disability the result of VA 
surgical treatment due to negligence or fault on the part of 
the VA.  The Veteran was notified that VA would obtain VA 
records and records from other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any nonfederal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim, except for evidence that 
the additional disability was an event not reasonable 
foreseeable; and the relative duties of VA and the claimant 
to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the statement of the case, 
dated in August 2004.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

To the extent that the VCAA notice, pertaining to the 
evidence needed to substantiate the claim, namely, that the 
additional disability was an event not reasonably foreseeable 
and the criteria for rating a disability, came after the 
adjudication, and the claim was not readjudicated, the VCAA 
notice contained a Type One error (failure to notify the 
veteran of what evidence is needed to substantiate the 
claim).  And a Type One error has the natural effect of 
harming a claimant.  Mayfield v. Nichlson, 19 Vet. App. 103, 
121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   



As for the error that the additional disability was an event 
not reasonably foreseeable, in the statement of the case in 
August 2004, the RO notified the Veteran of the statutory 
provision for additional disability as an event not 
reasonably foreseeable and explained that the residuals of 
the surgery by VA were the known risk.  Thereafter the 
Veteran had the opportunity to submit additional argument and 
evidence.  Having received a copy of the statement of the 
case, a reasonable person could be expected to understand the 
requirement of additional disability as an event not 
reasonably foreseeable.  

Because VA provided the Veteran with reasonable notice, the 
post-adjudicatory notice and opportunity to develop the case 
that was provided during the administrative appellate 
proceeding rendered the limited VCAA notice error 
nonprejudicial as the error did not affect the essential 
fairness of the adjudication.

As for the timing of the notice of the degree of disability 
assignable, as the claim is denied no disability rating can 
be assigned as a matter of law.  Therefore the timing error 
was harmless error. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and private 
medical records.  In February 2009, in accordance with 
38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained 
a medical expert opinion from the Veterans Health 
Administration (VHA).  The Veteran and his representative 
were provided copies of the VHA opinion and afforded the 
opportunity to submit additional argument and evidence. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law and Regulations

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply. 

Compensation is awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  A disability 
is a qualifying additional disability if the disability was 
caused by VA surgical treatment, and the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical treatment; or the 
additional disability was not reasonably foreseeable.  

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical requires actual causation. To 
establish causation, the evidence must show that the VA 
surgical treatment resulted in the additional disability.  

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the surgical treatment 
caused the Veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with informed consent. 38 C.F.R. § 3.361(d). 

Factual Background

On VA examination in February 1983, a pulmonary function test 
revealed mild to moderate obstructive airway disease. The 
diagnoses included chronic obstructive pulmonary disease and 
a fine resting tremor suggestive of Parkinson's disease.  On 
VA psychiatric examination in February 1983, it was noted 
that the Veteran had a constant tremor and shakiness all the 
time.  In August 1983, a chest X-ray revealed emphysema.  In 
September 1995, it was noted that the Veteran had had a 
coarse tremor for the past 10 years, and the diagnosis was an 
essential tremor.  

The Veteran was admitted to a VA hospital in November 1998 
with severe emphysema.  A chest X-ray revealed severe 
emphysematous changes consistent with chronic obstructive 
pulmonary disease.  It was noted that he had been dependent 
on oxygen for the last 2 years and used two to four liters of 
oxygen daily.  On December 2, 1998, he had a left lung volume 
reduction surgery for severe emphysema, consisting of removal 
of most of the upper lobe of the left lung.  Postoperatively, 
his course was characterized by a slow but steady and 
progressive recovery.  He was monitored closely for signs of 
infection.  He was discharged home on the 11th postoperative 
day with some minor pain and coughing, which was relieved by 
medication.  The discharge diagnosis was chronic obstructive 
pulmonary disease - emphysema.  

The Veteran was admitted to a community hospital on December 
15, 1998, with a complaint of not being able to take a deep 
breath due to pain.  The diagnoses were acute chest pain, 
status post lung reduction surgery, and possible pneumonia. 
He was transferred to a VA hospital.  

On admission to a VA hospital the next day, a CT scan 
revealed possible left-sided pneumonia and possible sternal 
infection. He was started on antibiotics and placed on 
intravenous antibiotics.  A plastic surgery consult was 
obtained and it was decided that no treatment was needed for 
the sternotomy wound at that time but the pneumonia should be 
treated. His pain on admission was so bad that a thoracic 
epidural was put in place to allow him to breathe more 
easily.  

Several days later, the surgical wound had to be opened and 
debridement, at which time complete destruction of the 
sternum was found.  The wound was closed with a bilateral 
pectoral flap procedure.  Subsequently, on December 28th, he 
had a tracheotomy. He was given long-term antibiotic due to 
osteomyelitis. Postoperatively, he developed enterobacterial 
pneumonia and remained ventilatory dependent. On January 20, 
1999, he developed an unusual neurologic tremor of the upper 
extremities.  It was noted that the Veteran also developed 
severe right shoulder pain and pain of the right elbow and 
right hand.  On a rheumatology consultation, the impression 
was adhesive capsulitis and acromial bursitis of the right 
shoulder. He was given medication, including a steroid 
injection into the right shoulder with some resolution of 
symptoms.  He continued to have significant debilitating 
tremors of the upper extremities.  The discharge diagnoses 
were osteomyelitis, enterobacterial pneumonia, respiratory 
failure, Parkinson's syndrome, and adhesive 
capsulitis/bursitis of the right shoulder.  

On VA examination in June 1999, it was noted that since his 
surgery the Veteran's , shortness of breath had gotten worse 
and he had developed numbness and tingling in the hands and 
some limitation of motion of the shoulders as well as pain 
around the chest wall.  On examination, the Veteran had a 
tremor of the hands and limitation of motion of the 
shoulders. He was unable to raise his extremities above the 
shoulder level.  He stated that since his surgery he had been 
unable to raise his arms above shoulder level. There was some 
muscle atrophy in the upper extremities.  Neurologically, 
there was some muscle weakness in the upper extremities and 
he had difficulty closing both hands. 

VA records show that in June 2000 the assessment was chest 
wall pain that could be related to irritation of the nerves 
resected during the surgical procedure in 1998.  In December 
2001, the assessment included tremors.  

In a statement in January 2005, the Veteran stated that he 
had asked his surgeon what had caused the infection of the 
sternum and the surgeon had stated that he did not know, but 
that it might have been "residual pneumonia."  In response 
to the question of whether the pounding on his back to loosen 
phlegm could have caused damage to the sternum, the surgeon 
had stated that it could not.  

The Veteran did not agree with the surgeon on this point and, 
after re-reading the records, he felt that such pounding, 
having been done only three days before his hospital 
discharge, may have caused the wire clamps in the sternum to 
embed in the sternum, causing the infection. 

In September 2008, the Board requested an opinion for a VA 
expert medical opinion. On the following questions: 

1). Was it at least as likely as not that the 
Veteran developed chronic chest wall pain, as an 
additional disability caused by carelessness, 
negligence, lack of proper skill, or similar 
instance of fault on part of VA in providing 
surgical treatment; and VA failed to exercise the 
degree of care that would be expected of a 
reasonable health-care provider; or was the chest 
wall pain an event that was not reasonably 
foreseeable. 

2). Was it at least as likely as not that the 
Veteran developed muscular or neurologic damage of 
the shoulders and hands and fingers, caused by 
carelessness, negligence, lack of proper skill, or 
similar instance of fault on part of VA in 
providing surgical treatment; and VA failed to 
exercise the degree of care that would be expected 
of a reasonable health-care provider; or is 
muscular or neurologic damage of the shoulders and 
hands and fingers an event that was not reasonably 
foreseeable. 

3). Was it at least as likely as not that the 
Veteran developed tremors of the upper extremities 
as additional disability caused by carelessness, 
negligence, lack of proper skill, or similar 
instance of fault on part of VA in providing 
surgical treatment; or were the tremors an event 
that was not reasonably foreseeable.




In an opinion, dated in February 2009, the VA medical expert 
stated that:

On review of the records, the patient underwent a 
sternotomy for lung volume reduction due to severe 
emphysema on December 2, 1998. Postoperatively, he 
developed a sternal wound infection that required 
surgical interventions including debridement followed 
by bilateral pectoral flap closure by plastic surgery. 

The VA expert, Assistant Chief of Surgery at a VA Medical 
Center and a Fellow of the American College of Surgeons, 
stated that:

The initial surgery was reasonable in an attempt to 
treat the patient's respiratory failure. 

The patient's wound infection was treated 
appropriately, and it was recognized in a timely 
fashion and treated with successful resolution. Wound 
infections are unfortunately a recognized complication 
of surgery. It should be noted that the mortality from 
sternal wound infection is very high-upwards of 20%. 

With respect to the patient's chronic chest wall pain, 
the VA expert stated the chest wall pain was very 
likely due to the surgery and the necessary treatment 
of the post-operative infection that was life 
threatening, but there was no carelessness, 
negligence, lack of proper skill, or similar instance 
of fault on part of the VA in providing the treatment 
and VA exercised the degree of care that would be 
expected of a reasonable health-care provider. 

With respect to the muscular or neurologic damage of 
the shoulders and hands and fingers, the VA expert 
stated that this syndrome was very likely due to the 
surgery and the necessary treatment of the post-
operative infection that was life threatening, but 
there was no carelessness, negligence, lack of proper 
skill, or similar instance of fault on part of the VA 
in providing the treatment and VA exercised the degree 
of care that would be expected of a reasonable health-
care provider.
With respect to the tremors, the VA expert stated that 
the tremors very likely were present before the 
surgery and an exacerbation of a previous condition of 
Parkinson's, but there was no carelessness, 
negligence, lack of proper skill, or similar instance 
of fault on part of the VA in providing treatment and 
VA exercised the degree of care that would be expected 
of a reasonable health-care provider.

Analysis

The evidence establishes that the Veteran has additional 
disability consisting of chest wall pain, tremors of the 
upper extremities due to aggravation of pre-existing 
Parkinson's, and muscular or neurologic damage of the 
shoulders and hands and fingers of the upper extremities.  
It is also shown that these disabilities were complications 
of VA surgery for lung volume reduction in December 1998 and 
the subsequent sternal infection, requiring additional 
surgery by VA in January 1999. 

In order to establish entitlement for compensation under 
38 U.S.C. § 1151 it must also be shown that the incurrence 
of the additional disabilities was due to carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on part of the VA in providing treatment, that is, VA 
failed to exercise the degree of care that would be expected 
of a reasonable health-care-provider.

On the question of fault on the part of VA, the VA expert 
expressed the opinion that chronic chest wall pain, the 
muscular or neurologic damage of the shoulders and hands and 
fingers, and the tremors, were not due to carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on part of the VA in providing the treatment and VA had 
exercised the degree of care that would be expected of a 
reasonable health-care provider.  This evidence is 
uncontroverted and is persuasive evidence against the claim 
of fault on the part of VA in providing the surgical 
treatment. 

On the question of whether the additional disabilities were 
reasonably unforeseeable, the VA expert stated that wound 
infections were unfortunately a recognized complication of 
surgery and that the mortality from a sternal wound infection 
was very high, that is, upwards of 20%.  
In other words, the wound infection was life threatening and 
resulting disabilities were recognized complications of the 
surgery to save the Veteran's life. 

As for the Veteran's statements attributing his disabilities 
to VA surgical treatment, where as here the determination 
involves a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159  

As a layperson, the Veteran is not shown to be qualified to 
offer an opinion on the question of medical causation.  For 
this reason, the Board rejects his statements as competent 
evidence to substantiate the claim.

As the Board may consider only competent, independent 
medical evidence to support its conclusions on questions of 
medical causation, involving fault on the part of VA or an 
event not reasonably foreseeable, and as the preponderance 
of the evidence is against the claim in the context of fault 
on the part of VA or additional disability as an event not 
reasonably foreseeable, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Compensation under 38 U.S.C. § 1151 for additional 
disability, chest wall pain, tremors of the upper 
extremities, or muscular or neurological damage of the upper 
extremities other than tremors, due to VA surgical treatment 
in December 1998, is denied. 

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


